Citation Nr: 1637521	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating, greater than 40 percent, for joint disease of the lumbosacral spine, with spondylolisthesis.


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from October 1996 until October 1999. 
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to an increased rating greater than 20 percent for joint disease of the lumbosacral spine. The matter was remanded by the Board in May 2015, and in March 2016, the RO granted a 40 percent rating throughout the period on appeal.

The RO substantially complied with the May 2015 remand directives in attempting to gather outstanding private treatment records, and in providing the Veteran a VA examination in January 2016. Thus, the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDING OF FACT

Throughout the entire rating period, joint disease of the lumbosacral spine has been unproductive of ankylosis or physician-prescribed bed rest.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for joint disease of the lumbosacral spine have not been met throughout the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran in November 2010, prior to the initial adjudication of the claim on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). Compliant notice was provided in the letter sent to the Veteran in November 2010.

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). This is includes matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation. On remand in May 2015, the Board ordered that the RO ask the Veteran for authorization to acquire records from a private hospital where he received care, and from his personal care physician. In compliance with those orders, the Veteran was sent a letter in August 2015 asking him to complete an enclosed VA Form 21-4142 Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information. 

The Veteran did not respond to the inquiry and, given VA's offer to assist him in developing the claim, as well as his inactions in supporting VA's offer, the Board finds that VA has no additional duty with regard to request for private treatment records concerning his low back. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

VA has satisfied its duty to assist by acquiring service records as well as records of treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed. The duty to assist was further satisfied by VA examinations in April 2012 and January 2016 when examiners conducted physical examinations, recorded the Veteran's history, and provided factually supported and explained opinions. 

In his May 2012 notice of disagreement, the Veteran reported that he brought his personal medical records with him to his April 2012 VA examination, but alleged that the evaluating physician refused to review the records. However, the examination report reveals that the Veteran's history regarding his lumbosacral spine was taken and considered by the examiner. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

As to the merits of the claim, the Veteran seeks an increased rating for the disability that has been evaluated as 40 disabling throughout the period on appeal, effective August 18, 2010. The low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5243 (2015). 


In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings. In Hart v. Mansfield, the Court of Appeals for Veterans Claims (Court) held that staged ratings could be assigned in claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Board has considered applying alternate Codes to evaluate the Veteran's service-connected disabilities where applicable. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

Generally, the disabilities of the spine are rated using the using the General Rating Formula for Diseases and Injuries of the Spine, and a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. The General Rating Formula provides for a 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

The ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. See Id. Note (1) to the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment should be evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, DC 5242, Note (1).

DC 5243 also allows for ratings under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which affords a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243.

For the purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, DC 5243, Note (1). Where intervertebral disc syndrome is present in more than one spinal segment, and if the effects in each spinal segment are clearly distinct, each segment is rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, DC 5243, Note (2).

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

As described above, the Veteran has not provided VA with either records, or authorizations to obtain records, of private treatment of the spine. For example, in May 2010 - three months prior to the appeal period - the Veteran was admitted to a private hospital facility with back pain. He submitted a copy of the facility's privacy agreement with his signature, and a note indicating that he "was in so much pain [he] could barely write [his] signature," but the bulk of his hospitalization records have not been provided. The limited treatment records VA has reflect that he was admitted to a private facility with right flank pain, blood in his stool, and constipation. Evaluation revealed paraspinal muscle tenderness and paralumbar focal tenderness. His gait was normal.


In an August 2010 statement written to the facility that provided care, the Veteran reported the he had "excruciating back pain shooting down throughout the spine and down into [his] right leg as well as [his] lower and upper flank areas and into [his] chest cavity area." The pain was so severe that it had "gotten to the point when [he] took a deep breath it felt as if a knife or a piercing object was sticking into [his] lungs making it hard . . . to breathe." He repeated similar assertions in a November 2010 statement to VA where he wrote that he has "sharp shooting pains into both legs and tingling sensations into [his] arms." The Veteran also reported increasing pain, reduced "general range of motion," and being "simply unable to move about in any instance." 

In a July 2011 statement, the Veteran endorsed having undergone a radiographic imaging study in April 2011 that he reported showed "degenerative changes" and "chronic anterior wedging of T10 through L1 associated with Schmorls nodes." The Veteran determined he was entitled to "nothing less than 40 [percent] . . . based off of daily problems with living-with back pain spontaneous episodes of crippling / paralyzing back pain lasting up to several months, [and] complete [loss] of being able to do several activities."

On VA examination in April 2012, the Veteran told the examiner that his back had worsened since the last time it had been rated by VA. He had daily back pain and some pain into his left thigh, and symptoms were worse with certain movements and lifting. Range of motion was to 50 degrees of forward flexion, 15 degrees of extension, 10 degrees of right lateral flexion, 15 degrees of left lateral flexion, and 15 degrees of bilateral lateral rotation. All ranges of motion were performed without objective evidence of painful motion, and there was no additional loss of range of motion after three repetitive movements. The Veteran had localized tenderness or pain to palpation, but no guarding or muscle spasm of the thoracolumbar spine. Sensory examination was normal in the extremities, and straight leg raising test was negative bilaterally. The Veteran did not have radiculopathy, or any other neurologic abnormalities. The examiner indicated that the Veteran did not have intervertebral disc syndrome, and used a cane occasionally when walking. Imaging studies showed arthritis of the thoracolumbar spine.

The examiner commented that there "were some inconsistencies in the examination[ination]," including "mild end bloc rotational pain as well as increased back pain from gentle axial loading upon [the] shoulders," and that these were "sometimes associated with symptom [of] magnification." The examiner also questioned the Veteran's level of effort on range of motion testing, and he did not "consider these measurements indicative of his maximal motion."

In his May 2012 notice of disagreement, the Veteran reported that ever since the April 2012 VA examination, he had been "battling incapacitating spasms and radiating back pain" caused by the examination and "leading to a tremendous excruciating episode of torturing back pain which lasted more than 4 weeks." He described that pain as "a combination of muscle spasms, stiffness, stabbing pains, tightening of and continuous gyrations of pain throughout [the] entire lower to mid level areas of [his] back, shooting pains down throughout [his] hip into [his] legs, [and a] . . . weird numbing sensations down into [his] feet." Regarding range of motion measurements, the Veteran asserted that "one day consisting of one sample measurement" should not be considered as "the true representation of [his] entire condition." He offered that "[o]ver the last two months [his] forward flexion [was] measured at 22.5 degrees." Finally, the Veteran endorsed "back pain, spontaneous episodes of crippling . . . paralyzing back pain lasting longer than 4 weeks, up to several months, leaving [him] in an extremely limited or unable state."

In an August 2013 letter, the Veteran again suggested that the VA examination report was not accurate. For example, while the report indicated that there was no evidence of "further loss of function, range of motion, fatigue, weakness, and lack of endurance or incoordination due to painful joint motion," the Veteran asserted that the examiner could not have assessed this matter as he was "sitting down 90 [percent] of the examination," and "was almost out of breath when getting into the room." He "specifically remember[ed] when the doctor had [him] stand for measuring forward flexion, [he] begged the doctor not to do the tests as [he] knew . . . it would cause inflammation and onset incapacitating back spasms and pain." Regarding functional limitations, the Veteran reiterated that he used a cane when walking, and he endorsed "twitches in [his] back . . . creating weeks of pain so bad [he] can barely if at all move," taking as long as 45 minutes to climb 10 stairs, and 30 minutes to walk 10 feet.

The Veteran is competent to report on those symptoms capable of lay observation, to include pain and radiating symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Accordingly, his reports of shooting pains, numbing sensations, and spasms are probative in determining his overall level of symptomatology. However, to the extent that he asserts that all such symptoms are related to his service-connected low back disability, this is a complex medical determination well beyond the Veteran's lay competence. Further, the VA examiner in April 2012, relying on his expertise as a healthcare provider, opined that the Veteran did not have any neurologic disorders secondary to joint disease of the lumbosacral spine. Similarly, the Veteran's report of limitation of motion to an average of 22.5 degrees over the course of a month is of no value to assessing his range of motion. Specifically, it is unclear how the Veteran determined such an exact measurement, while the VA examiner applied experience, and the use of a goniometer, to accurately measure the Veteran's motion.

In January 2016, a VA examiner reviewed the Veteran's complete record using the Veterans Benefits Management System (VBMS), and specifically recounted the assertions made by the Veteran regarding his April 2012 examination in his May 2012 notice of disagreement, as well as his assertions of symptoms made in his August 2013 written statement to VA. On physical evaluation, there was evidence of degenerative arthritis of the spine and spondylolisthesis with grade 1, L5-S1 retrolisthesis. Range of motion testing showed forward flexion to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 5 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 10 degrees. The Veteran's limitation of motion contributed to functional losses such as guarding of lumbar spine motion, and the need to raise each foot off floor to remove his shoes and socks. Nonetheless, he was fully erect while waking, and his gait was normal, "although slightly slow." In a relaxed, erect standing position, the Veteran had a normal thoracolumbar spine contour and no muscular or thoracic cage asymmetry. There was mild tenderness of the midline spine at the T12-S1 level, and mild tenderness on the right, but not the left, side of the sacrum. Mild muscular tenderness was found along the iliac crest insertion, but no spasm or other tenderness of the lumbar or thoracic paraspinous muscles was noted, and there was no evidence of guarding.

The examiner described the examination results as "neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time," or his "statements describing functional loss during flare-ups." The Veteran showed signs of disturbance of locomotion, interference with sitting and standing as a result of his symptoms. Muscle strength, deep tendon reflexes, and sensory examinations were normal in all areas tested, other than in dorsiflexion of the right ankle where muscle strength was four out of five. There was no muscle atrophy, radiculopathy, ankylosis, or other neurologic abnormalities, and the Veteran did not have intervertebral disc syndrome.

In considering his history, the examiner recorded the Veteran's endorsement of having been to an emergency room as recently as October and December 2014 for back pain flares-ups, and again in June 2015. He again had a flare-up of symptoms in September 2015, when he awoke in morning with sudden, severe pain in his back, right hip, and "all over," which lasted for five to seven days, and caused him to miss two days of work. In October 2015, a flare-up occurred after he purchased a new mattress; he missed one to two days of work and spends two to three weeks on limited activity until he adjusted to the mattress. The Veteran complained of chronic daily low back pain, always over the lower lumbar spine, and radiating into the lower lumbar muscles. Over the last year, he also had additional recurrent daily "right hip pain," described as steady or burning pain, radiating into the lateral right hip area and lateral aspect of the right inguinal crease. The Veteran could not identify any initial trigger regarding flare-ups, and he denied any recurrent or associated right lower extremity thigh or distal burning/numbness/tingling.

New symptoms had onset over the prior six weeks, including constant total numbness of the entire left leg below the knee and dorsal foot, as well as mild pain in the Achilles area and calf. The Veteran denied any actual swelling, redness, weakness or limp in the left leg, saying that the pain was minimal and his major fear related to numbness. Symptoms caused him to be chronically limited in his activity at home, and the Veteran "describes [a] preoccupation with it and constant fear of doing something to worsen it or trigger flare."

The Veteran's work was sedentary, requiring him to be in the office for two days a week, where he used the elevator rather than the stairs. He was able to sit at a desk for one hour before getting up briefly to move, change positions, or stand. He drove with a lumbar support pillow, up to 30 minutes, and was able to walk to his car and through a store while pushing a cart. He was reportedly unable to throw a ball or do activities with his son, and he did no other regular walking or exercise of any kind. The examiner commented that the Veteran was seated during the examination "for [a] lengthy interview without evident back distress, but generally tilt[ed] [his] weight slightly onto [the] left buttock" to ease his right hip pain. The Veteran was in "no evident pain" when bending to remove his shoes and socks, and "brief gentle pressure by [the examiner] on [the] tops of both shoulders cause[d] complaint[s] of low back pain." The Veteran also had "en-bloc gentle rotations of [the] pelvis, [causing] complains of generalized low back pain (to left) and of right hip area/back pain (to right)." The examiner opined that these were "non-physiologic symptoms from movements that do not involve lumbar spine/sacrum."

Regarding range of motion, the Veteran declined to perform extension movement, stating that the last examiner caused three days of incapacitating back pain. Monofilament testing was "subjectively decreased," but with fully intact sensation over the entire left foot, ankle, and leg as compared to the right, and the examiner commented that "this is not indicative of any sensory radiculopathy or peripheral neuropathy." After examination, the Veteran walked slowly, sat down to re-dress himself, and was able to rotate and flex his back rightward to reach down and pick up each shoe and sock without evident distress or hesitation. He then flexed at the waist to at least 30 degrees in putting his shoes and socks back on, and complained of low back pain, "but clearly moved with [range of motion] greater than [on] examination[ination]." Given the Veteran's behavior, the examiner "judge[d] measured [ranges of motion] above as not indicative of maximal motion."

Again, the Veteran's service-connected low back disorder is rated as 40 percent disabling, and in order to grant a higher rating, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine (for a 50 percent rating), or unfavorable ankylosis of the entire spine (for a 100 percent rating). 38 C.F.R. § 4.71a. Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). The Veteran's spine is not ankylosed as evidenced by the fact that, even at its most limited and allowing for the functional effects of weakness, fatigability, incoordination, and pain on movement, the Veteran has maintained at least 15 degrees of forward flexion.

With regard to incapacitating episodes, although he is rated under DC 5243 for intervertebral disc syndrome, both examiners found that the Veteran does not have intervertebral disc syndrome. Nonetheless, even if he did have the disability, a rating greater than 40 percent cannot be granted without evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. In several of his written statements, the Veteran has endorsed periods of incapacitating episodes due to muscle spasms and pain, though in his August 2013 letter, he questioned VA's definition of "incapacitating episodes." In the context of applying DC 5243, and as previously indicated, VA regulations explicitly define an "incapacitating episode" as a period of "acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." Id (emphasis added). The Board has considered the Veteran's reports of being severely affected by low back symptoms, particularly during flare-up events, however there is no evidence - to include in the Veteran's own statements to VA and reports to VA examiners - that he has been prescribed bed rest by a physician for a period of six weeks or more at any time during the period on appeal.

Having evaluated the low back on schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the same. The schedular rating criteria used to rate the Veteran's joint disease of the lumbosacral spine, reasonably describe and assess his disability level and symptomatology. The criteria rate the disability on the basis of limitation of motion, and the functional effects of low back symptoms, and the frequency and duration of incapacitating episodes. Thus, the demonstrated manifestations - namely painful limitation of motion, with symptoms including weakness and spasms - are contemplated by the provisions of the rating schedule. The evidence does not show unique or unusual symptomatology regarding the low back that would render the schedular criteria inadequate, and the Veteran's reported functional losses are part-and-parcel of those symptoms expected as a result of limitation of motion. Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of bilateral plantar fasciitis, left ear eustachian tube dysfunction, and left external otitis with otitis media in concluding that the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not warranted. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the most recent VA examiner commented that the Veteran was working, and neither the Veteran nor the evidence of record have otherwise raised the matter of entitlement to a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, joint disease of the lumbosacral spine has been not more than 40 percent disabling throughout the entire period on appeal. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased evaluation for joint disease of the lumbosacral spine is denied.

____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


